Francis, J.,
(dissenting.) In dissenting from the foregoing opinion, I shall not discuss the main questions brought under review in this case, and concerning which courts have expressed conflicting views, and shall only refer to one of the errors assigned, which seems to me, of itself, to warrant a reversal of the judgment below. The defendant may have been guilty of an assault, but not “with intent to commit a rape,” for which he was convicted. His act was a very degraded and beastly one, and, morally considered, he may be justly suffering punishment. But, legally considered, he is not, in my view, lawfully restrained of his liberty for the crime of which he was. found guilty, and for the punishment of which his term of imprisonment was measured. In charging the jury, the learned chief justice- holding the district court, said: “Should this court make errors, it will not only be ready this to correct, but there stands a higher court above, that will protect the rights of the defendant.” This I regard as error. The error was not. in what the court said, considered by itself, as a mere statement, but in saying it at the time and place. When once said,, *254as part of the charge, it was capable of a construction or application tending to prejudice the defendant, and was the only reference in the charge to the subject-matter it related to, and was therefore unqualified by anything else in the charge. It was a statement by the court, in a criminal case, that there might be errorsmn its part; and that if the jury acted under the influence of such errors, or any of them, the defendant, if he suffered thereby, would be protected by the higher court. It was as if the court had said: “There may be some doubt about the correctness of the law stated by me as applicable to the act of the defendant for which he is upon trial; but if he ought not to be convicted, and you take that law, and, applying it to the evidence in the case, find him guilty, he will nevertheless be protected in his’rights if he goes to the higher court.”
It is the right of every defendant on trial for any offense to have his trial confined to the law of and the evidence in the case. So, especially under the circumstances of this case, it was the right of the defendant that the jury (who would have needed very little moving force or influence to impel their own natural inclinations against the crime with which he was charged to the point of finding him guilty) should only be moved or influenced by'the law and the evidence properly in the case.
If that portion of the charge before quoted influenced the jury, (and who shall say, with certainty, that it did not,) then is it not probable such influence was not in favor of the defendant, but against him ?
That portion of the charge referred to was not a statement of the law, nor was it a statement of any fact or thing sworn to, or offered in evidence, but it was an allegation of an existing or possible fact, or of mixed questions of law and fact, not in the ease in its trial in the district court, and with respect to which there was no evidence and no issue raised, and a declaration of something uncertain that might not then exist, and might not occur thereafter, namely, that the court might have committed or might commit errors in the trial, and that, if it had or *255•should, there was a higher court that would protect the rights of the defendant. And so the jury may have reasoned that, if there was a higher court, that would protect the defendant from -the effect of any errors which the trial court might commit, then that same higher court would right any wrong which might be in their verdict, and that it was not, therefore, necessary for them to very carefully consider or weigh the case, since their verdict, if unjust to the defendant, would be set aside by the «higher court, to which they may have practically relegated him.
When the ease reached this court, the prisoner was entitled to the very protection at the hands of the higher court which the lower court admitted and asserted he was entitled to, and which, in my judgment, has not been extended to him.
This court, in the language of the opinion, speaking of that portion of the charge heretofore alluded to, say: “We do not think there was any error in this portion of the charge. Even if there was, we cannot see that the defendant was prejudiced thereby.”
The first conclusion is based upon an assumption of knowledge as to what will not influence the minds, acts, and verdicts of jurors, which cannot be attained in the realm of reason, and in seeking after which we can never advance beyond the environments of mere speculation.
The second conclusion (as to the prejudice to the defendant) is also an assumption that involves the impossible determining or measuring of the nature, extent, and effect of the influence -of said portion of the charge upon the minds, deliberations, and opinions of the jurors.
How can it be reasoned out that these remarks in the charge ■did not influence the jury? And, if they did, how can it be demonstrated or determined in reason that such influence was not against nor prejudicial to the defendant? What the court thinks does not exist, and what the court declares it cannot see, may in reality exist. The extent of our mental discovery is limited by the extent of the effort made to see or discover what is sought after. This declaration of the supreme court is an *256admission that the error, and the prejudice therefrom, may exist, but have not come within the range of the vision of the court, and have not, therefore, been discerned. It was or was-not an error in the trial court to give to the jury, as a part of its charge, the words complained of. If it was an error, it was either prejudicial to the defendant, or was not prejudicial to him. If it was prejudicial to him, no one would have the legal hardihood to affirmatively declare that the prejudice did not affect him in a substantial right. The remarks of a court, in its-charge to the jury, in expressing its own views, or in stating what does or does not, or may or may not, exist or occur, will naturally have more influence or effect upon the jury than the mere rulings of the court in admitting or excluding evidence.
The court must conduct the trial on its part, and on the part of all concerned therein, in the manner designated by law, and. within the rules of correct practice. The state may use all the-weapons, and no others, authorized by constitutional laws for the-prosecution of the prisoner, and he, in turn, is entitled to every shield, weapon, and defense given to him by constitutional laws to-strike down, ward off, or break the force of the state’s weapons. And if he is vanquished by the use of a weapon not legally permitted to be used in the combat, or it appears that any wound,, disability, or injury received by or inflicted upon him, which led,, or may have led, to his being vanquished or finally worsted, was-caused or may have been caused, or assisted in its infliction, by the use of said unauthorized weapon, or by the use of an authorized weapon in an unauthorized manner or for an unauthorized purpose, whether used by the court itself, or permitted by the court to be used in the conflict, he may demand, and should be-accorded, a new trial of strength in the legal arena above which the trial court sits as an umpire, whose rulings are subject to-review and correction in the appellate tribunal. The defenses, weapons, and shields furnished by the law to persons charged with crime are very numerous, and, in my opinion, by their number and effectiveness, tend to encourage rather than to prevent or diminish crime; but the responsibility of enacting laws-*257is not upon tbe courts whose province is to expound, and then apply and enforce, constitutional laws when made, and every defendant may claim and should have every advantage in the law which he may rightfully invoke, one of which is that he shall not be prejudiced or injured in or be deprived of any of his substantial rights by any error at his trial.
An error may consist in subjecting a litigant to the application or effect of an erroneous statement of law, or of a correct legal principle or provision not properly applicable to his case; or in depriving him of the benefit of some legal provision or principle to which his case, as it stands before the court, on the law and the evidence, entitles him; or in admitting or injecting into the case something outside of or foreign to the issues involved in it, which may, after it gets into the case, or upon the record, work to his disadvantage, or impair his sub-, stantial right^ or in refusing to admit, or in striking out when once admitted, something which should have been let in or allowed to remain, and which, had it been suffered to enter or to remain, would or might reasonably have been of advantage to him.
There are doubtless, some cases in which it may be ascertained and declared, with tolerable clearness, that an error, admitted to exist, did not and could not prejudice any substantial right of the defendant. But this is not such a case.
When it does not clearly appear that the error complained of could not or did not affect the defendant in a substantial right, he is entitled to the effect and benefit of his exception, if properly taken and saved, and of the assignment of error thereon if properly assigned.
In passing upon an error properly excepted to and assigned, in a case involving the life or liberty of the defendant, we should make, not the inquiry, generally impossible of certain answer, did it influence the jury unfavorably to the defendant? but the inquiry, which may more correctly be answered in reason and from an inspection of the case, namely, might the jury have been influenced by it, unfavorably to the defendant, in arriving *258at their verdict, which declared him guilty, and certainly affected his substantial right, and does it satisfactorily appear that they were not ?
And, on the hearing on writ of error, if it is evident that the jury might or may have been influenced by the error in reaching and rendering their verdict against the defendant, or it does not satisfactorily appear that they were not, the court cannot reasonably nor justly say that, even granting the existence of the error, it was not prejudicial to the defendant because the fact that it was prejudicial does not affirmatively appear. I will cite only two (conveniently at hand) from the many decisions fully sustaining my reasoning and conclusions as to said error. In Jackson v. Water Co., 14 Cal. 25, (a civil case,) the court said: “We cannot see clearly that the defendants were not injured by this error. They might have been; but the rule is that every error is prima facie an injury to thq party against whom it is made, and it rests with the other party clearly to show, not that probably no hurt was done, but that none could have been or was done by the error.”
And in Busenius v. Coffee, 14 Cal. 94, (also a civil action,) the supreme court, in passing upon the refusal of the trial court to give an instruction asked by plaintiff’s counsel, held: “We cannot undertake to determine to what extent the plaintiffs were prejudiced, or whether prejudiced at all, by the refusal of the court to give this instruction. The record does not, of course, furnish us with a perfect history of the trial, and, even if it did, the grossest injustice might be done if we should decline to interfere with the judgment upon the ground that the action of the jury was not influenced by the error of the court.”
In U. S. v. Adams, 2 Dak. 305-332, 9 N. W. Rep. 718, the judge at the trial court, in charging the jury, used the following language: “If the court commits an error in giving you the law, there is a higher tribunal to correct it; but if the jury commits an error, if it is a verdict of acquittal, it is remediless. If the jury commit an error, and it is a verdict of guilty, then the defendant has a remedy by appealing to the court.”
*259The case of U. S. v. Adams is cited in the foregoing opinion in this case, as authority for the views of the court on the error under consideration. The above language, in the charge in the Adams Case, should have been held as error. The supreme •court, however, in passing upon it, (Moody, J.,) held it not as error in that particular case, (for reasons which may have been satisfactory to that court, but cannot be fairly applied to this •case,) and at the same time said: “If this language stood alone upon the subject, or if the ease was one admitting of any doubt by a jury, although what is there said is strictly true, this court certainly could not have commended the use of it, but rather would be inclined to condemn it as at least useless, if not harmful.” This is a careful and rather mild allusion to and criticism of the subject, but has, after all, considerable expression.
Considering the error mentioned, and viewing the entire ease in the light of the law appearing to me to be applicable to it, and on the whole record before us, I am of the opinion that the judgment of the district court should be reversed.